Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  158303                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  MICHIGAN OPPORTUNITY,                                                                              Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 158303
                                                                    COA: 344619
  BOARD OF STATE CANVASSERS,
  SECRETARY OF STATE, and SALLY
  WILLIAMS, in her capacity as Director of
  Elections,
             Defendants-Appellees,
  and
  MICHIGAN ONE FAIR WAGE,
           Intervenor-Defendant/
           Cross-Plaintiff-Appellee.

  _________________________________________/

         By order of September 28, 2018, the parties were directed to file supplemental
  briefs addressing whether the plaintiff’s application for leave to appeal the August 22,
  2018 order of the Court of Appeals presents a justiciable issue. The briefs having been
  received, the application for leave to appeal is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2018
           t1128
                                                                               Clerk